  Case 2:18-cv-03265-FB Document 23 Filed 09/08/20 Page 1 of 6 PageID #: 943




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
CHRISTOPHER PIORKOWSKI,

                      Plaintiff,

       -against-                                         MEMORANDUM AND ORDER
                                                         Case No. 18-CV-3265 (FB)
COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.
------------------------------------------------x
Appearances:
For the Plaintiff:                                      For the Defendant:
HOWARD D. OLINSKY                                       PETER W. JEWETT
Olinsky Law Group                                       Special Assistant U.S. Attorney
300 South State Street                                  271 Cadman Plaza East
Syracuse, New York 13202                                Brooklyn, New York 11201

BLOCK, Senior District Judge:

       Christopher Piorkowski seeks review of the Commissioner of Social

Security’s final decision denying his application for Disability Insurance Benefits

(“DIB”). Both parties move for judgment on the pleadings. For the following

reasons, the Commissioner’s motion is denied and Piorkowski’s motion is granted

insofar as it seeks a remand for further proceedings.

                                                    I

       Piorkowski applied for benefits on June 7, 2012, alleging disability based on

injuries to his hand, shoulder, back, and ankle, as well as anxiety and depression.

He sought judicial review after an unfavorable decision. Judge Castel of the
                                                1
  Case 2:18-cv-03265-FB Document 23 Filed 09/08/20 Page 2 of 6 PageID #: 944




Southern District remanded for failure to consider his shoulder and hand

impairments.

      On remand, another ALJ found that Piorkowski suffered severe impairments

to his shoulder and ankle, but that his remaining physical impairments did not

cause “more than minimal limitations on [sic] the claimant’s ability to perform the

basic demands of work activity.” AR 414. Similarly, the ALJ found that

Piorkowski’s mental impairments “did not cause more than minimal limitation in

the claimant’s ability to perform basic mental work activities.” AR 415. The ALJ

then found Piorkowski had the residual functional capacity (“RFC”) to perform

light work with certain limitations, and could “sit, stand, or walk up to 6 hours in

an 8 hour day, with normal breaks.” AR 417. That RFC, the ALJ concluded,

precluded Piorkowski from performing his past work, but permitted him to work as

a sales attendant, parking lot attendant, or counter clerk.

      The Commissioner’s Appeals Council declined to review the ALJ’s decision,

rendering it final. Piorkowski timely sought judicial review.

                                          II

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “[S]ubstantial evidence . . . means such

                                           2
  Case 2:18-cv-03265-FB Document 23 Filed 09/08/20 Page 3 of 6 PageID #: 945




relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Selian v.

Astrue, 708 F.3d 409, 417 (2d Cir. 2013).

      Piorkowski raises three issues on appeal. The Court concludes that the first

requires remand and addresses the other two to obviate the need for a third round

of judicial review.

A.    Dr. Benatar

      Orthopedist Dr. Ben Benatar treated Piorkowski for his shoulder and ankle

injuries. On March 29, 2012, he opined that Piorkowski had a “markedly affected”

ability to lift, carry, kneel, and squat. AR 420. On June 10, 2012, he opined that

Piorkowski should avoid heavy lifting and overhead work. AR 420. On October

4, 2012, he opined that Piorkowski could stand or walk “less than 2 hours in an 8

hour day.” AR 420.

      The ALJ gave Dr. Benatar’s opinions “little weight,” reasoning that the first

was “vague” and that the second and third were “rendered after the date last

insured and . . . not probative of the period at issue.” AR 420. Instead, the ALJ

based his RFC finding on the assessment of Dr. Fuchs, an orthopedic surgeon

retained by the Commissioner to review the medical records. Dr. Fuchs did not

examine Piorkowski.




                                         3
  Case 2:18-cv-03265-FB Document 23 Filed 09/08/20 Page 4 of 6 PageID #: 946




      A treating physician’s RFC assessment is not necessarily entitled to

controlling weight because a claimant’s RFC is an issue “reserved to the

Commissioner.” 20 C.F.R. § 404.1527(d)(2). However, an ALJ must still provide

“good reasons” for the weight assigned to a treating physician’s RFC assessment.

See Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008) (citing Halloran v.

Barnhart, 362 F.3d 28, 32-33 (2d Cir. 2004)). Failure to do so is grounds for

remand. See id. at 130 (citing Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)).

      The ALJ’s reasons for giving Dr. Benatar’s opinions little weight were not

“good reasons.” If the ALJ thought the opinion regarding Piorkowski’s ability to

lift, carry, kneel, or squat was vague, he should have asked Dr. Benatar for

clarification. See 20 C.F.R. § 404.1520b(b)(2) (listing ALJ’s options when “we

have insufficient evidence to determine whether you are disabled”). Regarding the

timing of the opinions, it is unlikely that Piorkowski’s limitations would have been

less severe at an earlier date when Piorkowski was still insured. In any event, the

ALJ could have asked Dr. Benatar for a retrospective assessment; such requests are

commonplace. See, e.g., Martinez v. Massanari, 242 F. Supp. 2d 372, 378 (2d Cir.

2003) (“The ALJ’s failure to pursue and consider the possibility of retrospective

diagnosis based on these subsequent tests and treatments was error.”). The ALJ’s

reliance on Dr. Fuchs’ opinion does not cure the error because, in the face of a

treating physician’s opinion, “[t]he general rule is that the written reports of

                                           4
  Case 2:18-cv-03265-FB Document 23 Filed 09/08/20 Page 5 of 6 PageID #: 947




medical advisors who have not personally examined the claimant deserve little

weight in the overall evaluation of disability.” Vargas v. Sullivan, 898 F.2d 293,

295 (2d Cir. 1990) (internal quotation marks omitted).

B.    Other Impairments

      Piorkowski next argues that the ALJ erred in excluding his back injury and

mental impairments from the RFC analysis. Since the Court is already remanding

for reconsideration and, if necessary, clarification of Dr. Benatar’s opinions, it

need not decide whether this, too, warrants remand. Instead, it suffices to remind

the Commissioner that the need for a “severe” impairment is “intended only to

screen out the very weakest cases.” McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir.

2014). Once a claimant has established at least one severe impairment—as

Piorkowski has done—an ALJ’s RFC determination “must account for limitations

imposed by both severe and nonsevere impairments.” Parker-Grose v. Astrue, 462

F. App’x 16, 18 (2d Cir. 2012).

C.    ALJ’s Authority

      Finally, Piorkowski argues that the ALJ hearing his case was not properly

appointed. In Lucia v. SEC, 138 S. Ct. 2044 (2018), the Supreme Court held that

the SEC’s ALJs are “inferior officers” who had not been appointed by the head of

the agency, as required by the Appointments Clause of the Constitution. See id. at

2053. Recognizing the likely impact of Lucia on the Social Security

                                           5
 Case 2:18-cv-03265-FB Document 23 Filed 09/08/20 Page 6 of 6 PageID #: 948




Administration’s ALJs, the Commissioner ratified their appointments and

“approved those appointments as her own.” SSR 19-1P, 2019 WL 13248666, at *2

(SSA Mar. 15, 2019). Thus, the ALJ hearing Piorkowski’s case on remand will

have been properly appointed.

                                        III

      For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings is denied, Piorkowski’s motion is granted, and the matter is remanded to

the Commissioner with instructions to remand to the ALJ for further proceedings

consistent with this memorandum and order.

      SO ORDERED.




                                              _/S/ Frederic Block___________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
September 8, 2020




                                        6
